Citation Nr: 1419089	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $41, 983.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to June 1993, July 1997 to April 1998, and from August 2000 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran resides within the jurisdiction of the Seattle, Washington RO.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Beginning in April 1998 the Veteran had a combined 30 percent disability rating for right knee degenerative arthritis, lumbar degenerative disc disease, and residuals of right foot frostbite.

In April 2009, the RO informed the Veteran that her compensation payments were going to be reduced because she failed to respond to a request for information regarding her dependents because the status of her dependents had not been updated since 1999.  In May 2009, the Veteran submitted a VA Form 646c, Declaration of Status of Dependents.  She reported she divorced in August 2002 and remarried in April 2006.

Additionally, in April 2009, the RO sent the Veteran a letter noting that a computer cross match with the Department of Defense revealed that she reentered active duty on August 13, 2000.  Based on that information the RO proposed to stop the Veteran's compensation payments on that date, and that the adjustment may result in an overpayment of benefits that have already been paid.

In June 2009, the RO informed the Veteran that her former spouse was removed from her award effective September 1, 2002, and that "this action resulted in an overpayment of benefits."  She was informed that she would receive a separate notification advising her of the amount of overpayment, and repayment procedures.  Also in a June 2009 report of contact, it was noted that the Veteran was married to another veteran, and that she was on his award.

In October 2009, the Veteran submitted a statement requesting a waiver of her indebtedness due to financial hardship.  She argued that the creation of the debt was both her and the VA's combined fault, and stated that it would be a hardship for her to repay the debt as she was separated from her husband and caring for two children.

In November 2009, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of her $41, 983.80 debt.  In the denial, the Committee noted that the Veteran was notified of her original debt balance of $3,408.00 (due to divorce) in a June 10, 2009 letter.  She was notified of her additional debt balance of $38,575.80 (reentered active service) in a July 7, 2009 letter.  And in August 1, 2009, she was informed of the full amount of her overpayment.  These three letters are not contained in the claims file or in the electronic records.  Although a June 10, 2009 letter is in the claims file, it does not provide the debt balance information.

In October 2010, the Veteran filed a notice of disagreement, and requested a waiver of her $54,000.00 debt.  

The most recent financial status report in the claims file is from December 2009.  The Veteran did not complete information about her spouse's assets and debts because she was "legally separated" at the time.  She also did not include any information about her children other than to note a payment for childcare.  Since November 2010, the Veteran has completed her active service and now has a combined disability rating of 90 percent.  Additionally, as of March 2013, the Veteran's spouse continues to be a dependent on her benefits award.  On remand, an updated financial status report should be obtained.  The claims file also does not include an accounting which would indicate how much of the Veteran's debt she has already repaid.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the June 10, 2009, July 7, 2009 and August 1, 2009 letters that are cited in the November 2009 Decision of the Committee on Waivers and Compromises.  If these documents cannot be obtained, this should be noted in the claims file.

2.  Request that the Veteran complete an updated Financial Status Report, as her circumstances have changed significantly (increased disability ratings, separation from active service, reconciliation with her husband-as he remains her dependent on her awards) since her last Financial Status Report in December 2009.

3.  Associate with the claims file an accounting of the Veteran's remaining debt and any payments made towards her appealed debt balance.

4.  Readjudicate the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits.  This requires determining (a) whether there is any indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and (b) whether recovery of such indebtedness would be against equity and good conscience (to include the claim of financial hardship).  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



